                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

MANUEL T. CHAVEZ, Sr.,

        Plaintiff,

v.                                                                                       No. 18-cv-0483 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.

                              MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff’s Motion to Reverse and Remand for a

Rehearing with Supporting Memorandum [Doc. 17], filed on October 5, 2018.                              Defendant

responded on January 7, 2019. [Doc. 22]. Plaintiff replied on February 4, 2019. [Doc. 25]. The

parties have consented to my entering final judgment in this case. [Doc. 9]. Having meticulously

reviewed the entire record and being fully advised in the premises, the Court finds that the

Administrative Law Judge (“ALJ”) did not apply the correct legal standards in evaluating

Dr. Gucker’s opinion. Accordingly, the Motion will be granted, and the case will be remanded for

further proceedings. See 42 U.S.C. § 405(g) (sentence four).

                                             Standard of Review

        The standard of review in a Social Security appeal is whether the Commissioner’s final

decision1 is supported by substantial evidence and whether the correct legal standards were

applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir. 2008). If substantial evidence supports

1
  A court’s review is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which generally is the ALJ’s
decision, 20 C.F.R. §§ 404.981; 416.1481 (2019). This case fits the general framework, and therefore, the Court
reviews the ALJ’s decision as the Commissioner’s final decision.
the Commissioner’s findings and the correct legal standards were applied, the Commissioner’s

decision stands and the plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118

(10th Cir. 2004). Courts must meticulously review the entire record, but may neither reweigh the

evidence nor substitute their judgment for that of the Commissioner. Flaherty v. Astrue, 515 F.3d

1067, 1070 (10th Cir. 2007).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Langley, 373 F.3d at 1118. The decision “is not based on

substantial evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Id. While a court may not reweigh the evidence or try the

issues de novo, its examination of the record as a whole must include “anything that may undercut

or detract from the [Commissioner]’s findings in order to determine if the substantiality test has

been met.” Grogan v. Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of

drawing two inconsistent conclusions from the evidence does not prevent [the] findings from being

supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing

Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

       “The failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine that appropriate legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quotation marks omitted).

                      Applicable Law and Sequential Evaluation Process

       In order to qualify for disability benefits, a claimant must establish that he is unable “to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected


                                                 2
to last for a continuous period of not less than 12 months.”            42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a).

           When considering a disability application, the Commissioner is required to use a five-step

sequential evaluation process. 20 C.F.R. §§ 404.1520, 416.920; Bowen v. Yuckert, 482 U.S. 137,

140 (1987). At the first four steps of the evaluation process, the claimant must show: (1) he is not

engaged in “substantial gainful activity”; and (2) he has a “severe medically determinable . . .

impairment . . . or a combination of impairments” that has lasted or is expected to last for at least

one year; and (3) his impairment(s) either meet or equal one of the “Listings”2 of presumptively

disabling impairments; or (4) he is unable to perform his “past relevant work.” 20 C.F.R.

§§ 404.1520(a)(4)(i)–(iv), 416.920(a)(4)(i)–(iv); Grogan, 399 F.3d at 1261. If he cannot show

that his impairment meets or equals a Listing, but he proves that he is unable to perform his “past

relevant work,” the burden of proof then shifts to the Commissioner, at step five, to show that the

claimant is able to perform other work in the national economy, considering his residual functional

capacity (“RFC”), age, education, and work experience. Grogan, 399 F.3d at 1261.

                                           Procedural Background

           This is Plaintiff’s second appeal to this Court. He originally applied for a period of

disability, disability insurance benefits, and supplemental security income on November 14, 2011.

Tr. 41. He alleged a disability-onset date of September 1, 2009. Id. Plaintiff’s claims were denied

initially and on reconsideration.

           ALJ Barry O’Melinn held the first administrative hearing on January 7, 2014, in

Albuquerque, New Mexico. Tr. 41, 58–88. He then issued the first unfavorable decision on


2
    20 C.F.R. pt. 404, subpt. P, app. 1.

                                                     3
February 14, 2014. Tr. 53. The Appeals Council denied review, Tr. 15–19, and in federal court,

on recommendation by the magistrate judge, the ALJ’s decision was reversed and the case was

remanded for further proceedings, Chavez v. Colvin, No. 15-cv-0734 JAP/KK, [Doc. 43] (D.N.M.

Dec. 13, 2016) (unpublished).

       On remand, the Appeals Council instructed the ALJ to consolidate Plaintiff’s claims with

those subsequently filed on October 30, 2015. Tr. 686. ALJ Ben Ballengee held the second

administrative hearing on September 13, 2017, in Albuquerque, New Mexico. Tr. 574, 597–640.

Plaintiff appeared in person with his attorney. Id. The ALJ heard testimony from Plaintiff and an

impartial vocational expert (“VE”), Karen Provine. Tr. 597–640.

       The ALJ issued the second unfavorable decision on January 25, 2018. Tr. 574–89. He

found that Plaintiff met the insured-status requirement through March 31, 2014. Tr. 576. Then,

at step one he found that Plaintiff had not engaged in substantial gainful activity since his alleged

onset date. Id. At step two, the ALJ found that Plaintiff suffered from the following severe

impairments: diabetes mellitus, diabetic peripheral neuropathy, obesity, and depression with

psychotic features. Tr. 577. The ALJ also found that Plaintiff’s hypertension, hyperlipidemia,

gastroesophageal reflux disease, and history of alcohol and drug abuse did not qualify as “severe.”

Tr. 578. He further found that any head injury, post-traumatic stress disorder, spine impairment,

or elbow impairment failed to qualify as “medically determinable impairments.” Id.

       At step three the ALJ determined that none of Plaintiff’s impairments, alone or in

combination, met or medically equaled a Listing. Tr. 579–80. Because none of Plaintiff’s

impairments met or medically equaled a Listing, the ALJ went on to assess Plaintiff’s RFC.

Tr. 580–87. The ALJ found that Plaintiff had:


                                                 4
               the [RFC] to perform light work as defined at 20 [C.F.R.
               §§ 404.1567(b), 416.967(b), and Social Security Ruling] 83-10,
               except that he can occasionally climb ramps and stairs. He can never
               climb ladders, ropes, or scaffolds. He can occasionally stoop, kneel,
               crouch, and crawl. He can occasionally be exposed to unprotected
               heights and moving mechanical parts. Mentally, he is limited to
               performing simple, routine tasks. In the use of judgment, he is
               limited to simple work-related decisions. He can frequently interact
               appropriately with supervisors and coworkers. He can frequently
               engage in contact with the public. He can adapt to occasional
               changes in a routine work setting.

Tr. 580–81.

       At step four the ALJ found that Plaintiff was unable to perform past relevant work as a

dry-wall applicator, carpenter, or construction worker I. Tr. 587. Accordingly, the ALJ went on

to consider Plaintiff’s RFC, age, education, work experience, and the testimony of the VE at step

five. Tr. 588–89. He found that Plaintiff could perform work that exists in significant numbers in

the national economy and, therefore, was not disabled. Id. Because this case had been remanded

by the federal court once before, Plaintiff was not required file written exceptions with the Appeals

Council. See 20 C.F.R. § 404.984. Instead, Plaintiff timely appealed directly to this Court on

May 24, 2018. [Doc. 1].

                                             Analysis

       Remand is warranted because the ALJ erred in failing to explain why he rejected

Dr. Gucker’s assessments of certain moderate limitations. Because proper evaluation of

Dr. Gucker’s opinion may render moot Plaintiff’s other alleged errors, the Court declines to pass

on them at this time.




                                                 5
                          I. The ALJ failed to apply the correct legal standard
                        in evaluating the non-examining opinion of Dr. Gucker.

         Although ALJs need not discuss every piece of evidence, they are required to discuss the

weight assigned to each medical source opinion. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161

(10th Cir. 2012) (citing 20 C.F.R. §§ 404.1527(e)(2)(ii), 416.927(e)(2)(ii)3). That is, when

assessing a plaintiff’s RFC, an ALJ must explain what weight she assigns to each opinion and why.

Id. “[T]here is no requirement in the regulations for a direct correspondence between an RFC

finding and a specific medical opinion on [a specific] functional capacity . . . because the ALJ, not

a physician, is charged with determining a claimant’s RFC from the medical record.” Chapo v.

Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012) (alteration and quotation marks omitted)); see Wells

v. Colvin, 727 F.3d 1061, 1071 (10th Cir. 2013) (same). Nevertheless, “[a]n ALJ is not entitled to

pick and choose through an uncontradicted medical opinion, taking only the parts that are favorable

to a finding of nondisability.” Chapo, 682 F.3d at 1292 (quoting Haga v. Astrue, 482 F.3d 1205,

1208 (10th Cir. 2007)). ALJs are required to provide “appropriate explanations for accepting or

rejecting such opinions.”         Social Security Ruling (“SSR”) 96-5p, 1996 WL 374183, at *5

(emphasis added); see Keyes-Zachary, 695 F.3d at 1161 (same) (citing 20 C.F.R. §§

404.1527(e)(2)(ii), 416.927(e)(2)(ii)). “If the RFC assessment conflicts with an opinion from a

medical source, the adjudicator must explain why the opinion was not adopted.” SSR 96-8p, 1996




3
 These regulations apply to this case because Plaintiff’s claims were filed prior to March 27, 2017. See 82 Fed. Reg.
5844 (Jan. 18, 2017). The Court is not persuaded by Defendant’s argument otherwise. See [Doc. 22] at 8.

                                                         6
SSR LEXIS 5, at *20, 1996 WL 374184, at *7. The ALJ’s reasons must be specific and legitimate.

Chapo, 682 F.3d at 1291.

       Dr. Gucker offered a non-examining opinion that Plaintiff had moderate limitations in the

following areas:

   •   The ability to remember locations and work-like procedures;

   •   The ability to understand and remember very short and simple instructions;

   •   The ability to carry out very short and simple instructions;

   •   The ability to maintain attention and concentration for extended periods;

   •   The ability to perform activities within a schedule, maintain regular attendance, and be
       punctual within customary tolerances;

   •   The ability to sustain an ordinary routine without special supervision;

   •   The ability to work in coordination with or in proximity to others without being distracted
       by them;

   •   The ability to complete a normal workday and workweek without interruptions from
       psychologically based symptoms and to perform at a consistent pace without an
       unreasonable number and length of rest periods;

   •   The ability to interact appropriately with the general public;

   •   The ability to ask simple questions or request assistance;

   •   The ability to accept instructions and respond appropriately to criticism from supervisors;

   •   The ability to get along with coworkers or peers without distracting them or exhibiting
       behavioral extremes;

   •   The ability to respond appropriately to changes in the work setting;

   •   The ability to set realistic goals or make plans independently of others.

Tr. 103–04. He further opined that Plaintiff had marked limitations in the following areas:

   •   The ability to understand and remember detailed instructions.


                                                 7
    •    The ability to carry out detailed instructions.

Tr. 103. The ALJ accorded Dr. Gucker’s opinion “significant weight.” Tr. 586. Plaintiff argues

that the ALJ ignored certain of the moderate limitations assessed by Dr. Gucker, because the RFC

assessment fails to account for all of Dr. Gucker’s assessed limitations. Therefore, as Plaintiff sees

it, the ALJ failed to apply the correct legal standard in weighing Dr. Gucker’s opinion. [Doc. 25]

at 6. The Court agrees.

                          A. The ALJ must consider the doctor’s entire opinion.

         Defendant’s arguments in support of the ALJ’s decision are without merit. [Doc. 22] at 14–

17. Defendant argues that Dr. Gucker’s “formal opinion” (referred to as “Section III”) is the only

part of his opinion that matters. Id. at 15. The implication is that the ALJ was permitted to ignore

the other parts of the opinion (e.g., Section I). Review of the relevant authorities—the POMS,

regulations, and case law—indicates that Defendant is incorrect.

     i. The distinction between Section I and Section III is aimed at the doctor who completes
       the MRFCA form; it is not material to how the ALJ weighs the nonexamining opinion.

         An explanation of the relevant administrative process is necessary here. At the initial and

reconsideration stages,4 the ultimate determination of disability can be made by a “medical

consultant,” who is a doctor, expert in evaluating claims for disability benefits.                              Program

Operations Manual System (“POMS”) § DI 24501.001(B)(2). The doctor weighs the evidence in

the file in order to make findings as to the claimant’s RFC (and, ultimately, as to whether she is




4
  When a claimant applies for disability benefits, the Commissioner’s first pass at the application occurs at the “initial”
stage. If the application is denied, the claimant may request “reconsideration.” If the claim is again denied, she may
request a hearing before an ALJ. If the claim is denied by the ALJ, she may request that the Appeals Council review
the ALJ’s decision. If the Appeals Council denies review, she may file a lawsuit in federal court.

                                                            8
disabled and entitled to benefits). POMS §§ DI 24501.001(B)(2); 24501.005(B)(1), (C). In other

words, at the initial and reconsideration stages, the doctor himself is the adjudicator. Id.

       To record his RFC assessment, the doctor utilizes form SSA-4734-F4-SUP, the Mental

Residual Functional Capacity Assessment (“MRFCA”) form. POMS DI §§ 24510.005(B)(2);

24510.061(A). The POMS explains that in order “[t]o assure a comprehensive assessment of

mental RFC, the [MRFCA form] requires the [doctor] to first record preliminary conclusions about

the effect of the impairment(s) on each of four general areas of mental function [in Section I,] then

to prepare a narrative statement of mental RFC [in Section III].” POMS § DI 24510.061(A)

(emphases omitted). For example, a claimant is “‘Moderately Limited’ when the evidence

supports the conclusion that the individual’s capacity to perform the activity is impaired.” POMS

§ DI 24510.063(B) (emphases omitted). When the doctor finds a claimant moderately limited in

a certain area, “[t]he degree and extent of the capacity or limitation must be described in a narrative

format in Section III.” POMS § DI 24510.063(B)(2) (emphases omitted). “Section III is for

recording the formal narrative mental RFC assessment and provides for the [doctor] to prepare a

narrative statement for each of the subsections (A through D) in [S]ection I.” POMS § DI

24510.065(A), see (B). In other words, the doctor must incorporate all of his Section I findings

into his Section III narrative RFC assessment.

       At the stages that the doctor makes these RFC findings, i.e., at the initial and

reconsideration stages, his RFC findings are not evidence. POMS § DI 24515.007(3)(a). The

MRFCA form, which contains his RFC findings, is not evidence; rather, it is a decision. The

POMS expressly clarifies that when the doctor is acting as an adjudicator (i.e., at the initial and




                                                  9
reconsideration stages), his “findings are not opinion evidence, but are formal determinations

based on weighing of all the evidence.” Id.

       Later in the administrative process, however, if the case comes before an ALJ, the nature

of the MRFCA form changes. At the ALJ stage, the doctor’s MRFCA form is no longer the

adjudication of the case; rather it becomes evidence that the ALJ must consider in making her own

new, independent findings. The ALJ considers the doctor’s MRFCA form along with all of the

other evidence in the file. This MRFCA form has been completed by a doctor, acting as an

adjudicator, at an earlier administrative stage. Because that doctor never examined the claimant,

ALJs (and courts) refer to him as the “nonexamining physician” and refer to his report as the

“nonexamining opinion.” In other words, when the case percolates up to an ALJ, the findings on

the MRFCA form change from an adjudication of the claim to a “nonexamining opinion” about

the claim.

       At the ALJ stage (and thereafter) the entire MRFCA form—all of the findings on the

MRFCA form—is considered the doctor’s “opinion.” POMS DI § 24515.007(1)(b) (“All evidence

from nonexamining sources is opinion evidence.”); see POMS §§ DI 24515.002(B)(2) (“Medical

opinions are statements from physicians and psychologists . . . that reflect judgments about the

nature and severity of a claimant’s impairment(s), including any of the following: a. Symptoms,

b. Diagnosis and prognosis, c. What the claimant can still do despite impairment(s), and d. Physical

or mental restriction.”); 24510.010(A)(2) (“The medical source statement must always be carefully

considered and addressed.”). The distinction between Section I and Section III, which was

meaningful for the physician adjudicator, has little to no bearing on how the ALJ must weigh the

MRFCA report. POMS § DI 24515.007(3)(b) (“At the . . . [ALJ]. . . hearing . . . level . . . , the


                                                10
ALJ . . . will consider findings of fact made by DDS medical and psychological consultants . . .

regarding the nature and severity of an individual’s impairment(s) as expert opinion evidence of

nonexamining sources.”). Appreciating the administrative context in which the MRFCA form is

generated is helpful because it clarifies that the POMS’ distinction between Section I and

Section III is aimed at the doctors who complete the forms, not at the ALJs.

       Accordingly, the Court is not persuaded by Defendant’s citation to POMS DI

§ 25020.010(B)(2) as support for her (incorrect) assertion that the ALJ should (or may) rely solely

on Section III and ignore Section I. See [Doc. 22] at 15. That section of the POMS reads “It is

the narrative written by the psychiatrist or psychologist in Section III (‘Functional Capacity

Assessment’) . . . that adjudicators are to use as the assessment of RFC.” Defendant appears to

assume that “adjudicator” in that section refers to ALJs; it does not.           It refers to the

physician-adjudicators who make disability determinations at the initial and reconsideration

stages. Such conclusion becomes evident when the statement is read in its administrative context.

       Moreover, Dr. Gucker’s MRFCA was not recorded on the traditional stand-alone form with

Sections I, II, and III. (It is these sections to which Defendant’s argument refers. See [Doc. 22]

at 15.) Rather, his MRFCA was recorded using the newer Electronic Claims Tool (“eCAT”).

Tr. 102–05. The MRFCA, as recorded in eCAT, contains neither a “Section I,” nor a “Section III.”

Id. There simply is nothing on the doctor’s reports reflecting any “Section.” Id. Having reviewed

hundreds of these forms in the past, the Court can make an educated guess as to which portions of

the MRFCA might constitute the Section I and Section III findings in the traditional form.

However, the Court cannot agree with Defendant that in this case, the ALJ was permitted to ignore

the “Section I” findings when there is no “Section I” in Dr. Gucker’s report.


                                                11
                                ii. The relevant authorities require
                       the ALJ to consider a medical opinion in its entirety.

       More to the point, there simply is no authority permitting an ALJ to ignore any portion of

a doctor’s opinion, regardless of whether it is labeled as “Section I” or not. Silva v. Colvin, 203 F.

Supp. 3d 1153 (D.N.M. 2016) (thoroughly explaining the multiple sources of authority requiring

ALJs to evaluate source opinions in their entirety and rejecting the argument that an ALJ may

ignore any portion of an opinion). “The POMS’ distinction between Section I and Section III is

aimed at the doctor who completes the MRFCA form; it is not material to how the ALJ weighs the

nonexamining opinion.” Id. at 1159 (emphasis added). To the contrary, the POMS explicitly and

repeatedly requires the ALJ to consider nonexamining opinions in their entirety. Id. at 1160–61

(surveying and discussing the authorities and citing e.g., POMS § DI 24515.007(1)(b) (“All

evidence from nonexamining sources is opinion evidence.”)).

       Like the POMS, the regulations also belie Defendant’s position. Id. at 1161–62 (citing 20

C.F.R. §§ 416.927(e)(2)(i), 416.912(b)(1)(viii)). The regulations require the ALJ to consider the

doctor’s opinion in its entirety. There is no exception for the Section I findings.

       In line with the POMS and the regulations, the case law also requires the ALJ to consider

a doctor’s opinion in its entirety. For example, in Haga v. Astrue, the Tenth Circuit held that an

ALJ erred in failing to explain why he adopted some of a consultative examiner’s (“CE”)

restrictions but rejected others. 482 F.3d 1205, 1208 (10th Cir. 2007). “[T]he ALJ did not state

that any evidence conflicted with [the CE’s] opinion or mental RFC assessment. So it is simply

unexplained why the ALJ adopted some of [the CE’s] restrictions but not others.” Id. The court,

therefore, remanded “so that the ALJ [could] explain the evidentiary support for his RFC

determination.” Id. Later, the Tenth Circuit expressly applied Haga and its reasoning to the

                                                 12
opinions of nonexamining physicians in Frantz v. Astrue, 509 F.3d 1299, 1302–03 (10th Cir.

2007).

         Defendant does not address Haga or Frantz. See [Doc. 21]. Instead, she cites to one

unpublished case that, if read in a vacuum, could be misinterpreted as licensing an ALJ to ignore

findings that are recorded in Section I. [Doc. 22] at 15 (citing Carver v. Colvin, 600 F. App’x 616,

619 (10th Cir. 2015) “The POMS provides that Section III of the MRFCA, not Section I, is for

recording a medical consultant’s formal mental RFC assessment, and that adjudicators are to use

the Section III narrative as the RFC assessment.”)).

         For Defendant’s argument to carry any weight, the Court would have to find that Carver

implicitly overrules Haga and Frantz. To the extent Defendant invites the Court to interpret

Carver as overruling Haga and Frantz, the Court declines. Carver does not overrule Haga and

Frantz. It is unpublished, and besides, one panel of the circuit court cannot overrule another.

United States v. Brown, 400 F.3d 1242, 1256 (10th Cir. 2005); United States v. Foster, 104 F.3d

1228, 1229 (10th Cir. 1997). “Absent an intervening Supreme Court or en banc decision justifying

such action, [the Tenth Circuit Court of Appeals] lack[s] the power to overrule [its] own

precedent.” Thompson v. Weyerhaeuser Co., 582 F.3d 1125, 1130 (10th Cir. 2009) (citing United

States v. Hernandez-Rodriguez, 352 F.3d 1325, 1333 (10th Cir. 2003)).

         Considering the POMS, the regulations, and Haga and Frantz, the Court cannot interpret

the relevant case law as supporting Defendant’s argument that the ALJ in this case was permitted

to omit some of Dr. Gucker’s limitations, without explaining the omission.




                                                13
                             B. The ALJ’s RFC assessment fails to
                         adequately account for Dr. Gucker’s limitations.

       If the moderate limitations assessed by Dr. Gucker had been accounted for in his own RFC

opinion (i.e., “Section III”), then Defendant’s argument might be more persuasive. An ALJ may

rely exclusively on the Section III findings only with an essential caveat: the Section III findings

must adequately account for the Section I findings. See Nelson v. Colvin, 655 F. App’x 626 (10th

Cir. 2016) (referring to the doctor’s Section I findings versus his Section III findings but ultimately

deciding that the ALJ’s RFC accounted for all of the Section I findings (as opposed to finding that

the ALJ was free to disregard the Section I findings entirely)); Lee v. Colvin, 631 F. App’x 538,

541 (10th Cir. 2015) (finding that the POMS’ distinction between the purposes of Section I and

Section III “does not mean, of course, that the ALJ should turn a blind eye to any moderate

limitations enumerated in Section I that are not adequately explained in Section III.” (emphases

omitted)); Fulton v. Colvin, 631 F. App’x 498, 502 (10th Cir. 2015) (“Where a psychologist’s

Section III narrative does not contradict any Section I limitations and describes the effect each

Section I limitation would have on the claimant’s mental RFC, the ALJ may properly look to only

the Section III narrative as the psychologist’s opinion regarding mental RFC. The ALJ did so here

. . . . And we do not see any contradiction between Sections I and III of Dr. Kendall’s [report] or

any failure to describe in Section III the effects of any Section I limitations on [the plaintiff]’s

capacity for work.” (citations omitted)); Carver, 600 F. App’x at 618–19 (acknowledging the

POMS’ distinction between Section I and Section III, but holding that an ALJ may not “turn a

blind eye to moderate Section I limitations,” and ultimately finding that the Section I limitations

at issue were accounted for in the Section III findings); Jaramillo v. Colvin, 576 F. App’x 870,

874 (10th Cir. 2014) (acknowledging the POMS’ distinction between Section I and Section III,

                                                  14
analyzing whether the ALJ’s RFC (presented to the VE in a hypothetical question) “adequately

account[ed]” for the Section I findings, and ultimately finding that the Section I limitations at issue

were accounted for in the ALJ’s RFC).

         Plaintiff argues that the ALJ’s RFC assessment—which essentially limited Plaintiff to

unskilled work5—failed to account for or contradicted several of Dr. Gucker’s assessed limitations:

    •    The ability to understand and remember very short and simple instructions;

    •    The ability to maintain attention and concentration for extended periods;

    •    The ability to perform activities within a schedule, maintain regular attendance, and be
         punctual within customary tolerances;

    •    The ability to sustain an ordinary routine without special supervision;

    •    The ability to work in coordination with or in proximity to others without being distracted
         by them;

    •    The ability to complete a normal workday and workweek without interruptions from
         psychologically based symptoms and to perform at a consistent pace without an
         unreasonable number and length of rest periods;

    •    The ability to interact appropriately with the general public;

    •    The ability to ask simple questions or request assistance;

    •    The ability to accept instructions and respond appropriately to criticism from supervisors;
         and

    •    The ability to get along with coworkers or peers without distracting them or exhibiting
         behavioral extremes;


5
  Compare Tr. 580–81 (ALJ’s RFC assessment, including the following mental limitations: “[Plaintiff] is limited to
performing simple, routine tasks. In the use of judgment, he is limited to simple work-related decisions. He can
frequently interact appropriately with supervisors and coworkers. He can frequently engage in contact with the public.
He can adapt to occasional changes in a routine work setting.”), with POMS DI § 25020.10(A)(3) (“The basic mental
demands of competitive, remunerative, unskilled work include the abilities (on a sustained basis) to: understand, carry
out, and remember simple instructions; make judgments that are commensurate with the functions of unskilled work,
i.e., simple work-related decisions[;] respond appropriately to supervision, coworkers and work situations; and deal
with changes in a routine worksetting.”) (emphases and bullet points omitted).


                                                         15
[Doc. 17] at 16 (citing Tr. 103–04); [Doc. 25] at 4 (citing Tr. 103–04).

         Defendant disagrees. She argues that the RFC assessment, coupled with the SVP-2 rating6

of the jobs identified at step five, adequately accounted for Dr. Gucker’s assessed limitations.

[Doc. 22] at 16–17. For support, Defendant cites to two cases holding that a moderate limitation7

in the ability to maintain concentration, persistence, or pace is adequately accounted for in an RFC

limited to unskilled work and jobs at step five with an SVP rating of 1 or 2. Id. (citing Berumen

v. Colvin, 640 F. App’x 763, 766 (10th Cir. Feb. 10, 2016); and citing Vigil v. Colvin, 805 F.3d

1199, 1204 (10th Cir. 2015)). Defendant makes no argument specifically addressing any limitation

other than a moderate limitation in the ability to maintain concentration, persistence, or pace. See

[Doc. 22]. She cites to Smith v. Colvin for the proposition that “an [ALJ] can account for

moderation limitations by limiting the claimant to particular kinds of work activity.” [Doc. 22]

at 16–17 (quoting Smith v. Colvin, 821 F.3d 1264, 1269 (10th Cir. 2016)). Her arguments and

authorities, however, are not more specific than that. Finally, Defendant acknowledges that

“[t]here may be cases in which an ALJ’s limitation to ‘unskilled’ work does not adequately address

a claimant’s mental limitations.” Vigil, 805 F.3d at 1204; see also Chapo, 682 F.3d at 1290 n.3

(finding that a limitation to unskilled work accounted for “issues of skills transfer, not impairment

of mental functions—which are not skills but, rather, general prerequisites for most work at any

skill level”).




6
  SVP stands for specific vocational preparation. It refers to the “time required by a typical worker to learn the
techniques, acquire the information, and develop the facility needed for average performance in a specific job-worker
situation.” Dictionary of Occupational Titles § 979.687-034. A job with SVP one requires a “[s]hort demonstration
only,” and SVP two requires “[a]nything beyond short demonstration up to and including 1 month.” Id.
7
  These cases are distinct from the instant case in that the finding at issue in these cases was made by the ALJ at step
three, whereas here, the findings at issue were made by a consultative examiner.

                                                          16
        The arguments and authorities cited by Defendant may indicate that certain of Dr. Gucker’s

assessed limitations are accounted for in this case. For example, the moderate limitation in

Plaintiff’s ability to maintain attention and concentration for extended periods, Tr. 103, appears to

be accounted for by the ALJ’s limitation to unskilled work and SVP-2-level jobs at step five. See

Vigil, 805 at 1204 (“[T]he ALJ accounted for Vigil’s moderate concentration, persistence, and

pace problems in his RFC assessment by limiting him to unskilled work.”); see also Smith, 821

F.3d at 1268–68 (holding that, inter alia, a moderate limitation in the ability to maintain

concentration, persistence, and pace was accounted in an RFC limitation to “simple, repetitive,

and routine tasks”).

        Other limitations assessed by Dr. Gucker, however, are not accounted for in the ALJ’s RFC

assessment8 or in the SVP-2-level jobs at step five, such as the moderate limitations in Plaintiff’s

ability to: (1) understand and remember very short and simple instructions, (2) maintain regular

attendance and be punctual within customary tolerances, (3) sustain an ordinary routine without

special supervision, and (4) ask simple questions or request assistance. These discrepancies are

underscored by the fact that these mental abilities are considered “critical” for unskilled work.

POMS § DI 25020.010(B)(3)(b), (e), (f), (j). The ALJ did not explain why he omitted these

limitations from his RFC assessment, and without an explanation, remand is warranted.

                                                  Conclusion

        Remand is warranted to revisit the opinion of Dr. Gucker because the ALJ failed either to

incorporate Dr. Gucker’s assessed limitations into the RFC or to explain the omission. Because


8
  “Mentally, he is limited to performing simple, routine tasks. In the use of judgment, he is limited to simple
work-related decisions. He can frequently interact appropriately with supervisors and coworkers. He can frequently
engage in contact with the public. He can adapt to occasional changes in a routine work setting.” Tr. 580–81.

                                                       17
proper evaluation of Dr. Gucker’s opinion may render moot Plaintiff’s other alleged errors, the

Court declines to pass on them at this time.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Reverse and Remand for a Rehearing with Supporting Memorandum [Doc. 17] is

GRANTED. The Commissioner’s final decision is reversed, and this case is remanded for further

proceedings in accordance with this opinion. See § 405(g) (sentence four).

       IT IS SO ORDERED.

                                                    ____________________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge
                                                    Presiding by Consent




                                               18
